Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuya et al. (JP2001180967 with reference to machine reference via EspaceNet, hereinafter referred to as Nobuya).
Regarding claim 1, Nobuya discloses a glass composition comprising: 60-72 mol% SiO2 (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 63% SiO2, which correlates to 65 mol. % SiO2 when accounting for the claimed significant figures) greater than 0 mol% Al2O3 (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 12% Al2O3, which correlates to 7 mol. % 2O3 when accounting for the claimed significant figures) greater than 0 mol% MgO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 5% MgO, which correlates to 8 mol. % MgO when accounting for the claimed significant figures) greater than 0 mol% CaO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 9% CaO, which correlates to 10 mol. % CaO when accounting for the claimed significant figures) 6-16 mol% Na2O + K2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 8% Na2O and 0% K2O, which correlates to 8 mol. % Na2O when accounting for the claimed significant figures) 0-16 mol% Na2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 8% Na2O, which correlates to 8 mol. % Na2O when accounting for the claimed significant figures) 0-16 mol% K2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 0% K2O) and one or more of B2O3 or ZnO, wherein: B2O3, when present, comprises 1-10 mol%. and ZnO, when present, comprises 3-8 mol% (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 3% B2O3, which correlates to 3 mol. % B2O3
Regarding claim 2, Nobuya discloses the glass comprising >0-10 mol% MgO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 5% MgO, which correlates to 8 mol. % MgO when accounting for the claimed significant figures).
Regarding claim 3, Nobuya discloses the glass comprising >0-12 mol% Al2O3 (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 12% Al2O3, which correlates to 7 mol. % Al2O3 when accounting for the claimed significant figures).
Regarding claim 4, Nobuya discloses the glass comprising >0-15 mol% CaO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 9% CaO, which correlates to 10 mol. % CaO when accounting for the claimed significant figures).
Regarding claim 5, Nobuya discloses the glass comprising 8-16 mol% Na2O + K2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 8% Na2O and 0% K2O, which correlates to 8 mol. % Na2O when accounting for the claimed significant figures).
Regarding claim 6, Nobuya discloses the glass comprising >0-15 mol% Na2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 8% Na2O, which correlates to 8 mol. % Na2
Regarding claim 7, Nobuya discloses the glass comprising 1.5-8 mol% B2O3, and is free of ZnO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 3% B2O3, which correlates to 2.7 mol. % B2O3 when accounting for the claimed significant figures).
Claim(s) 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nobuya et al. (JP2001180967 with reference to machine reference via EspaceNet, hereinafter referred to as Nobuya).
Regarding claim 9, while Nobuya does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 35x10-7/°C or greater, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 10, while Nobuya does not explicitly disclose the sum of the LTCTE and the HTCTE is 37x10-7/°C or greater, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 11, while Nobuya does not explicitly disclose the sum of the LTCTE and the HTCTE is 40x10-7/°C or greater, this is an inherent property. 
Regarding claim 12, while Nobuya does not explicitly disclose the glass composition has a temperability, Ψ, and the temperability, Ψ, is equal to or greater than 0.80, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 13, while Nobuya does not explicitly disclose the temperability, Ψ, is equal to or greater than 0.85, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, while Nobuya does not explicitly disclose the temperability, Ψ, is equal to or greater than 0.90, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 15, Nobuya discloses the glass comprising: 60-65 mol% SiO2 (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 63% SiO2, which correlates to 65 mol. % SiO2 when accounting for the claimed significant figures) 5-10 mol% Al2O3 (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an 2O3, which correlates to 7 mol. % Al2O3 when accounting for the claimed significant figures) 3-10 mol% MgO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 5% MgO, which correlates to 8 mol. % MgO when accounting for the claimed significant figures) 5-15 mol% CaO (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 9% CaO, which correlates to 10 mol. % CaO when accounting for the claimed significant figures) 0-15 mol% Na2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 8% Na2O, which correlates to 8 mol. % Na2O when accounting for the claimed significant figures) 0-15 mol% K2O (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 0% K2O) 1.5-6 mol% B2O3 (see Nobuya at the original document, Page 3, Table 1, Example 3, disclosing an example of a glass which is 3% B2O3, which correlates to 2.7 mol. % B2O3 when accounting for the claimed significant figures).
While Nobuya does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 35x10-7/°C or greater; and the glass composition has a temperability, Ψ, and the temperability, Ψ, is equal to 
Regarding claim 16, while Nobuya does not explicitly disclose the sum of the LTCTE and the HTCTE is 40x10-7/C or greater, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 17, while Nobuya does not explicitly disclose the temperability, Ψ, is equal to or greater than 0.90, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 18, Nobuya discloses the glass comprising: 65-72 mol% SiO2 (see Nobuya at the original document, Page 3, Table 1, Example 1, disclosing an example of a glass which is 65 wt. % SiO2, which correlates to 66 mol. % SiO2 when accounting for the claimed significant figures) 4-10 mol% Al2O3 (see Nobuya at the original document, Page 3, Table 1, Example 1, disclosing an example of a glass which is 8 wt. % Al2O3, which correlates to 5 mol. % Al2O3 when accounting for the claimed significant figures) 3-10 mol% MgO (see Nobuya at the original document, Page 3, Table 1, Example 1, disclosing an example of a glass which is 5 wt. % MgO, which correlates to 8 mol. % MgO when accounting 2O (see Nobuya at the original document, Page 3, Table 1, Example 1, disclosing an example of a glass which is 10 wt. % Na2O, which correlates to 10 mol. % Na2O when accounting for the claimed significant figures) 0-10 mol% K2O (see Nobuya at the original document, Page 3, Table 1, Example 1, disclosing an example of a glass which is 0% K2O) 1.5-8 mol% B2O3 (see Nobuya at the original document, Page 3, Table 1, Example 1, disclosing an example of a glass which is 3.8 wt. % B2O3, which correlates to 3.3 mol. % B2O3 when accounting for the claimed significant figures).
While Nobuya does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 40x10- 7/°C or greater and the glass composition has a temperability, Ψ, and the temperability, Ψ, is equal to or greater than 0.80, these are inherent properties. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 19, while Nobuya may not explicitly disclose the temperability, Ψ, is equal to or greater than 0.90, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al. (WO200134531 with reference to machine translation via EspaceNet, hereinafter known as Seto).
Regarding claim 1, Seto discloses a glass composition comprising: 60-72 mol% SiO2 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 68.4 mol. % SiO2, which correlates to 68 mol. % SiO2 when accounting for the claimed significant figures) greater than 0 mol% Al2O3 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.07 mol. % Al2O3, which correlates to 4 mol. % Al2O3 when accounting for the claimed significant figures) greater than 0 mol% MgO (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.89 mol. % MgO, which correlates to 5 mol. % MgO when accounting for the claimed significant figures) greater than 0 mol% CaO (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 7.33 mol. % CaO, which correlates to 7 mol. % CaO when accounting for the claimed significant figures) 6-16 mol% Na2O + K2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 13.6 mol. % Na2O, which correlates to 14 mol. % Na2O when accounting for the claimed significant figures, and which is 0.58 mol. % K2O, which correlates to 1 mol. % K2O when accounting for the 2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 13.6 mol. % Na2O, which correlates to 14 mol. % Na2O when accounting for the claimed significant figures) 0-16 mol% K2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 0.58 mol. % K2O, which correlates to 1 mol. % K2O when accounting for the claimed significant figures) and one or more of B2O3 or ZnO, wherein: B2O3, when present, comprises 1-10 mol%. and ZnO, when present, comprises 3-8 mol% (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.07 mol. % B2O3, which correlates to 4 mol. % B2O3 when accounting for the claimed significant figures).
Claim(s) 20-30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seto et al. (WO200134531 with reference to machine translation via EspaceNet, hereinafter known as Seto).
Regarding claim 20, Seto discloses comprising: 65-70 mol% SiO2 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 68.4 mol. %, which correlates to 68 mol. % SiO2 when accounting for the claimed significant figures) >0-5 mol% Al2O3 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which 2O3, which correlates to 4 mol. % Al2O3 when accounting for the claimed significant figures) 5-10 mol% MgO (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.89 mol. % MgO, which correlates to 5 mol. % MgO when accounting for the claimed significant figures) 6-13 mol% CaO (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 7.33 mol. % CaO, which correlates to 7 mol. % CaO when accounting for the claimed significant figures) 2-16 mol% Na2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 13.6 mol. % Na2O, which correlates to 14 mol. % Na2O when accounting for the claimed significant figures) 0-8 mol% K2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 0.58 mol. % K2O, which correlates to 1 mol. % K2O when accounting for the claimed significant figures) and 1-6 mol% B2O3 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.07 mol. % B2O3, which correlates to 4 mol. % B2O3 when accounting for the claimed significant figures). 
While Seto does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 40x10- 7/°C or greater; and 
Regarding claim 21, while Seto does not explicitly disclose the temperability, Ψ, is equal to or greater than 0.90, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 22, Seto discloses the glass comprising: 65-70 mol% SiO2 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 68.4 mol. %, which correlates to 68 mol. % SiO2 when accounting for the claimed significant figures) >0-5 mol% Al2O3 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.07 mol. % Al2O3, which correlates to 4 mol. % Al2O3 when accounting for the claimed significant figures) 4-8 mol% MgO (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.89 mol. % MgO, which correlates to 5 mol. % MgO when accounting for the claimed significant figures) 7-11 mol% CaO (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 7.33 mol. % CaO, which correlates to 7 mol. % CaO when accounting for the claimed 2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 13.6 mol. % Na2O, which correlates to 14 mol. % Na2O when accounting for the claimed significant figures) 0-14 mol% K2O (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 0.58 mol. % K2O, which correlates to 1 mol. % K2O when accounting for the claimed significant figures) 1-6 mol% B2O3 (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 4.07 mol. % B2O3, which correlates to 4 mol. % B2O3 when accounting for the claimed significant figures).
While Seto does not explicitly disclose the glass composition has a low temperature coefficient of thermal expansion (LTCTE) measured at 25°C and a high temperature coefficient of thermal expansion (HTCTE) measured at 300°C, and wherein the sum of the LTCTE and the HTCTE is 35x10- 7/°C or greater; and the glass composition has a temperability, Ψ, and the temperability, Ψ, is equal to or greater than 0.80, these are inherent properties. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 23, while Seto does not explicitly disclose the temperability, Ψ, is equal to or greater than 0.90, this is an inherent property. 
Regarding claim 24, while Seto does not explicitly disclose the sum of the LTCTE and the HTCTE is 37x10-7/°C or greater, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 25, while Seto does not explicitly disclose the sum of the LTCTE and the HTCTE is 40x10-7/°C or greater, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 26, Seto discloses the glass comprising a coloring component (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 0.18 mol. % Fe2O3. Examiner notes that iron oxide is a glass colorant per [0036] of the instant specification). 
 Regarding claim 27, Seto discloses the coloring component comprises Fe2O3, V2O5, Cr2O3, TiO2, MnO2, NiO, ZnO, CuO, NiO, Co3O4, or combinations thereof (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 0.18 mol. % Fe2O3
Regarding claim 28, Seto discloses the total mol% of coloring components is from 0 to 4 mol% (see Seto at the original document, Page 17, Table 3, Example 17, disclosing an example of a glass which is 0.18 mol. % Fe2O3). 
Regarding claim 29, while Seto does not explicitly disclose the glass composition exhibits a color presented in SCE color space coordinates with the following values: a* = from about -5 to about -1; b* = from about 5 to about 18; and L* > 83, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 30, while Seto does not explicitly disclose the glass composition when rolled into a 2 mm thick slab has a transmission and wherein the transmission is greater than 80% at 575 nm, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON K MILLER/Examiner, Art Unit 1731